AO 2458 (Rev. 02/08/20 I 9) Jud_g_ment in a Criminal Petty C<1Se (Modified)                                                                 Page I of!



                                      UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November I, 1987)
                                        V.

                           Cruz Beltran-Perez                                       Case Number: 2:19-mj-10501

                                                                                    Lauren Day Cusitello
                                                                                    Defendant's Attorney


REGISTRATION NO. 49203208
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                 ---------------------------
 •   was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                               Count Number(s)
8: 1325(a)(2)                        Eluding Examination and Inspection (Misdemeanor)                                1

 D The defendant has been found not guilty on count( s)
                                              --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                                ,.....
                                 •    TIME SERVED                              6'         --7 ~                         days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.




Received               -     ,{,f I
                                      ~e~FILED
                                                 I       SEP
                                                              __
                                             ~.;.---,;;.;;;..._
                                         ,:...




                                                                  9 2019
              DUSM
                                                                                 ORABLE RUTH Bl!RMUDEZ MONTENEGRO
                                          CU:•~K US OiS ! i l1C I CUt.:H f
                                     so_ UTHEHN DISTH!~_.'.UFO_ AN!            ITED STATES MAGISTRATE JUDGE
                                     sv                      ·        ~~PUTY



Clerk's Office Copy                                                                                                           2:19-mj-10501
